Case 3:20-cv-01782-W-BGS Document 3 Filed 10/15/20 PageID.54 Page 1 of 5



     KELLY E. DUFORD, State Bar No. 295646
 1   kedwilliams@slatelawgroup.com
     CHRISTINE A. ROBLES, State Bar No. 307309
 2   crobles@slatelawgroup.com
     SLATE LAW GROUP
 3   750 B St. Unit 2250
     San Diego, CA 92101
 4   Ph: (619) 546-4291
     Fax: (619) 354-2449
 5
     Attorneys for Plaintiff
 6   WHITESLATE, LLP DBA SLATE LAW
     GROUP
 7

 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   WHITESLATE, LLP DBA SLATE                 Case No. 3:20-cv-01782-W-BGS
11   LAW GROUP,

12                 Plaintiff,                  JOINT MOTION REGARDING
                                               DEFENDANTS’ TIME TO
13   vs.                                       RESPOND TO PLAINTIFF’S
14                                             COMPLAINT, AND PAGE LIMITS
     DEREK DAHLIN, an individual;              FOR BRIEFING DEFENDANTS’
15
     BRIAN EVANS, individually, and as         INTENDED MOTION TO DISMISS
16   Chief Executive Officer of MANGO
17
     TECHNOLOGIES, INC. DBA
     CLICKUP; ROBERT SMITH,
18   individually, and as Chief Financial
19   Officer and Secretary of MANGO
     TECHNOLOGIES, INC. DBA
20   CLICKUP; WES BRUMMETTE,
21   individually, and as Agent for Service
     of Process of MANGO
22   TECHNOLOGIES, INC. DBA
23   CLICKUP; MANGO
     TECHNOLOGIES, INC. DBA
24   CLICKUP; and DOES 1-100,
25   INCLUSIVE,

26                 Defendants.

27

28

           JOINT MOTION RE DEFENDANTS’ TIME TO RESPOND, AND PAGE LIMITS FOR BRIEFING
                                              1
Case 3:20-cv-01782-W-BGS Document 3 Filed 10/15/20 PageID.55 Page 2 of 5




 1         WHITESLATE, LLP DBA SLATE LAW GROUP (“Plaintiff”), by and
 2   through its counsel of record, Slate Law Group; and DEREK DAHLIN, BRIAN
 3   EVANS, ROBERT SMITH, MARK (WES) BRUMMETTE and MANGO
 4   TECHNOLOGIES, INC. DBA CLICKUP (“Defendants”), by and through their
 5   respective counsel of record, Cooley LLP, (collectively the “Parties”), jointly
 6   stipulate and move this Court to modify the time for Defendants to respond to
 7   Plaintiff’s complaint as follows:
 8         WHEREAS, on or about September 10, 2020, Plaintiff filed the Complaint
 9   (ECF No. 1 (the “Complaint”));
10         WHEREAS, the Complaint is forty (40) pages long and asserts twenty (20)
11   causes of action, many of which name all or several of the Defendants;
12         WHEREAS, on October 4, 2020, Defendant DAHLIN was personally served
13   with a copy of the summons and Complaint;
14         WHEREAS, Defendant DAHLIN’S current deadline to answer or otherwise
15   respond to the Complaint is October 26, 2020;
16         WHEREAS, on October 8, 2020, Defendants BRUMMETTE and MANGO
17   TECHNOLOGIES, INC. were personally served with a copy of the summons and
18   Complaint;
19         WHEREAS, the current deadline for Defendants BRUMMETTE and
20   MANGO TECHNOLOGIES, INC. to answer or otherwise respond to the
21   Complaint is October 29, 2020;
22         WHEREAS, on October 15, 2020, Plaintiff served upon the remaining
23   Defendants, through their counsel of record, a Waiver of Service of Summons
24   pursuant to Rule 4(d) (the “Waiver”);1
25
     1
26   At the time of this Joint Motion, and as a result of extenuating circumstances with
   Plaintiff’s process server stemming from COVID-19, there was uncertainty about
27
   whether Defendant EVANS has been served, and if so, when. For purposes of this
28 Joint Motion, however, the Parties agree to extend the time for EVANS to respond
   to November 18, 2020, regardless of whether or when service may have effectuated.
          JOINT MOTION RE DEFENDANTS’ TIME TO RESPOND, AND PAGE LIMITS FOR BRIEFING
                                              2
Case 3:20-cv-01782-W-BGS Document 3 Filed 10/15/20 PageID.56 Page 3 of 5




 1         WHEREAS, Defendants’ counsel agrees to return the signed Waiver within
 2   four (4) calendar days of receipt of the Waiver and by no later than Monday, October
 3   19, 2020;
 4         WHEREAS, Plaintiff’s counsel agrees to file the signed Waiver within five
 5   (5) court days of receipt from Defendants’ counsel;
 6         WHEREAS, the Parties agree that all Defendants’ response(s) to the
 7   Complaint will be due thirty (30) days after October 19, 2020 (the stipulated
 8   deadline to return the signed Waiver), such that each and all of Defendants’ deadline
 9   to respond to the Complaint is November 18, 2020;
10         WHEREAS, the Parties have agreed to extend the time to respond to
11   Plaintiff’s Complaint for all Defendants personally served and to shorten the time
12   period otherwise permitted under Rule 4(d) for the remaining Defendants, such that
13   all Defendants will respond to the Complaint on or before November 18, 2020;
14         WHEREAS, Defendants intend to file one coordinated response to the
15   Complaint, Defendants are all represented by the same counsel, and Defendants
16   agree to respond to the Complaint on or before November 18, 2020, regardless of
17   when Plaintiff files the signed Waiver with the Court;
18         WHEREAS, Defendants intend to file a joint motion to dismiss, and the
19   Parties agree to enlarging the page limits set by Local Rule 7.1(h) by fifteen (15)
20   pages for both Defendants’ opening brief and Plaintiff’s opposition brief, and by ten
21   (10) pages for Defendants’ reply brief;
22         WHEREAS, the Parties agree that good cause exists to extend the time to
23   respond as stated above and to exceed the page limits set by Local Rule 7.1(h), given
24   Defendants’ intent to file a joint response based on the same and overlapping
25   arguments and authorities; the fact that Defendants are represented by the same
26   counsel; the length of the Complaint and number of causes of action asserted
27   (twenty (20)); and the efficiency for the Court and the parties resulting from
28   Defendants coordinating the timing of their response to the Complaint;

          JOINT MOTION RE DEFENDANTS’ TIME TO RESPOND, AND PAGE LIMITS FOR BRIEFING
                                               3
Case 3:20-cv-01782-W-BGS Document 3 Filed 10/15/20 PageID.57 Page 4 of 5




 1         WHEREAS, the Parties agree that this does not constitute an appearance by
 2   any Defendant; and
 3         WHEREAS, Defendants expressly reserve all other rights under Rule 4(d),
 4   and Defendants expressly reserve all defenses and objections to the Complaint
 5   and/or this lawsuit, the Court’s jurisdiction, and the venue of the action;
 6         NOW THEREFORE, based on the above and for good cause shown, the
 7   Parties hereby jointly stipulate, by and through their counsel of record and subject
 8   to the Court’s approval, as follows:
 9             1. The time for all Defendants to answer or otherwise respond to the
10                Complaint is extended or otherwise modified, and all Defendants may
11                file a coordinated response to the Complaint, which shall be due on or
12                before November 18, 2020;
13             2. Defendants may file an opening brief in support of their joint motion
14                to dismiss not to exceed forty (40) pages (exclusive of title page, table
15                of contents, table of authorities, and exhibits);
16             3. Plaintiff may file a brief opposing Defendants’ joint motion to dismiss
17                not to exceed forty (40) pages (exclusive of title page, table of contents,
18                table of authorities, and exhibits); and
19             4. Defendants may file a brief replying to Plaintiff’s opposition to
20                Defendants’ motion to dismiss not to exceed twenty (20) pages
21                (exclusive of title page, table of contents, table of authorities, and
22                exhibits).
23   IT IS SO STIPULATED.
24

25

26

27

28

          JOINT MOTION RE DEFENDANTS’ TIME TO RESPOND, AND PAGE LIMITS FOR BRIEFING
                                                4
Case 3:20-cv-01782-W-BGS Document 3 Filed 10/15/20 PageID.58 Page 5 of 5




 1   Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
 2   and Procedures Manual, I hereby certify that the content of this document is
 3   acceptable to SUMMER WYNN, counsel for Defendants, and that I have obtained
 4   their authorization to affix their electronic signature to this document.
 5

 6   /s/ Kelly E. DuFord
     _____________________
 7   Kelly E. DuFord
 8

 9

10    Dated: October 15, 2020              Respectfully submitted,
11
                                           WHITESLATE, LLP DBA SLATE LAW
12                                         GROUP
13
                                               /s/ Kelly E. DuFord
                                           By:_________________________________
14
                                              KELLY E. DUFORD
15                                            CHRISTINE R. ROBLES
                                              Attorneys for Plaintiff
16                                            WHITESLATE, LLP DBA SLATE
                                              LAW GROUP
17

18

19

20
      Dated: October 15, 2020              Respectfully submitted,
21

22                                         COOLEY LLP

23
                                           By:_________________________________
24                                            SUMMER WYNN
                                              Attorney for Defendants
25                                            DEREK DAHLIN, BRIAN EVANS,
                                              ROBERT SMITH, WES BRUMMETTE
26                                            and MANGO TECHNOLOGIES, INC.
                                              DBA CLICKUP
27

28

          JOINT MOTION RE DEFENDANTS’ TIME TO RESPOND, AND PAGE LIMITS FOR BRIEFING
                                               5
